 LOCAL UNION NO. 11, ELECTRICALWORKERS397Local Union No. 11,International Brotherhood ofElectricalWorkers, AFL-CIOacrdITT Communi-cations Equipment&SystemsDivisionandCom-municationsWorkers of America, AFL-CIO.'Cases 21-CD-386 and 21-CD-387ties, goods valued in excess of $50,000. Accordingly, wefmd that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and thatitwill effectuate the purposes of the Act to assert juris-diction herein.April 15, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingseparate charges filed by ITT Communications Equip-ment & Systems Division, herein called Employer orITT, alleging that Local Union No. 11, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled IBEW, violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certain-work to individuals represented by IBEW rather thanto employees represented by Communications Workersof America, AFL-CIO, herein called CWA.Pursuant to notice, a hearing was held before Hear-ing,Officer Paul D. Flemm on January 15, 1975. Allparties, including the Employer, IBEW, and CWA,appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing on theissues.'Thereafter, the Employer and CWA filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation engaged in the sale,installation, and repair of private telephone systemsand related equipment. The corporation maintainsheadquarters at 60 Washington Street, Hartford, Con-necticut, and maintains other offices and facilities invarious States.Annually, the corporation ships andreceives directly across state lines, at its various facili-Name appears as amended at the hearing2Although IBEW was afforded the opportunil y at the hearing to presentwitnesses on its behalf, it declined to do so.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we fmd, that IBEW andCWA are labororganizationswithin the meaning ofSection 2(5) of the Act.IITHE DISPUTEA. Background and FactsSometime prior to the relevant events herein, theEmployer. executed two separate work contracts cover-ing the installation, repair, and maintenance of privatetelephonic communications equipment and systems,one at the offices of the F. P. Dow Company whichwere under construction at the World Trade Centeroffice building in Los Angeles, California, and theother at the offices of the Buchalter law firm whichwere under construction at the Regency Tower officebuilding in Los Angeles, California. The Employer as-signed the work in dispute at both locations to its em-ployees who are covered by a collective-bargainingagreement with CWA in a nationwide bargaining unit.The contract was entered into on May 1, 1970, and wassubsequently renegotiated and became effective on Feb-ruary 1, 1973.On the morning of October 11, 1974, shortly afterthe Employer's employees began installing the systemfor Dow, IBEW began picketing the World Trade Cen-ter jobsite, causing the construction trade employeesworking at the site to walk off the job. Edward L.Grimm, an ITT communications technician, testifiedwithout contradiction that there were approximately10 individuals picketing the construction employee en-trances, carryingsignswhich said, "ITT being unfair toIBEW." He further testified that thesignsmay havehad the word "wages"on them. Shortly after the walk-out, the Employer's communications ,technicians per-forming the installation work were ordered to leave thejobsite by Larry Fisher, the project coordinator for theWorld Trade Center. As one of the Employer's techni-ciansattempted to leave in a company truck, one of thepicketers ran to his car and blocked the parking lot exitfor 10 minutes. Because of the work stoppage, a repre-sentative of the owners of the World Trade Centerinformed 'a representative of the Employer that his em-ployees would not be allowed on the World Trade Cen-ter jobsite until the Company gave IBEW what itwanted. On October 12, picketers were again present,and when ITT employees arrived they were instructed217 NLRB No. 69 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the project coordinator to leave. On October 16, theEmployer's area operationsmanager,Ken Dalton, con-tacted IBEW's businessagent, Ralph Norrington, andasked if there was any way IBEW would curtail itspicketing so that the Employer could meet its contrac-tual obligation to Dow. Dalton testified without con-tradiction that Norrington replied that ITT was takingwork away from IBEW members who worked for elec-trical contractors and thiswas causinga loss of workto IBEW members. Norrington also stated that IBEWhad a communications local with people who werequalified to do telephone work and that these peoplewere not getting their share of the interconnect work.On October 21, 1974, the Employer began installinga telephone system for the Buchalter law firm at theRegency Tower building. On October 22, while theEmployer's technicians, one of whom was Grimm,were working in the Buchalter suite, they were ap-proached by Aubry and Muscali, employees of anothersubcontractor on the site, who introduced themselves,said they were with the IBEW, and asked if the em-ployees were in a union. Grimm testified that Muscaliand Aubry then said, "ITT was cutting IBEW's throatfor the reason that we were taking the job, that theywere supposed to be doing, away from them," andAubry added that IBEW electricians should be doingthe communications work. On October 24, whenGrimm reported to work at the Regency Tower, apicket line of five individuals was in the parking lot,some of whom were carryingsignssimilar to thosecarried at the World Trade Center. Muscali, who wason the picket line, told Grimm that they were picketingbecause the Employer's technicians were there. Aubrysaid that the construction trade employees would notgo into the building until the communications techni-cians were removed. Grimm began to work but waslater directed to the building manager's office where hewas instructed to pick up his equipment and leave thebuilding.B.Work in DisputeThe work in dispute herein is the installation of com-munications equipment and systems at the offices of F.P.Dow Company in the World Trade Center in LosAngeles, California, and at the offices of the Buchalterlaw firm in the Regency Tower in Los Angeles, Cali-fornia.C.Contentionsof thePartiesThe Employer contends that there is reasonablecause to believe that IBEW has violated Section8(b)(4)(i)and (ii)(D) of the Act, and that the recordsupports its assignment of the work in dispute to itsemployees representedby CWA.The Employer citesconsiderations of area, company, and industry practice,efficiency and economy of operations, skills, and itscollective-bargaining agreement with CWA in supportof its assignment. In addition, the Employer urges thatthe Board's order in this proceeding encompass morethan the immediate projects. On the merits, CWA'sposition is essentially the same as that of the Employer.IBEW contends that there is no jurisdictional dis-pute since it does not now have, and did not have at thetime of the picketing, any object to secure the work inquestion from the employees of the Employer repre-sented by CWA, but it does not assert any other objectof its picketing. IBEW asserts further that it does notintend to disclaim the work in dispute because to do soassumes that it at one time claimed the work. There-fore, at the hearing it urged the Board to assign thework to CWA and presented no testimony, and itsubsequently filed no briefs.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.As set forthabove,the record shows that IBEW-picketed the jobsites and interfered withthe completionof the disputed work because the Employer refused toassign the work in dispute to its members. IBEW'sposition, as stated at the time of the picketing,was thatITT was taking work away from IBEW members whowork for electrical contractors,and that IBEW mem-bers should be doing the communications systems in-stallation work.Counsel for IBEW declined to disclaimthe disputed work because he asserted that there neverwas a jurisdictional dispute since IBEW never claimedthat work.Based on the foregoing undisputed facts andthe record as a whole,we find that an object of theIBEW members'picketing was to force or require the-Employer to assign the disputed work to individualsrepresented by IBEW.Accordingly,we find that rea-sonable cause exists to believe that IBEW violated Sec-tion 8(b)(4)(D) of theAct. TheBoard held inGeneralBuildingLaborers'Local UnionNo. 66 of theLaborers'InternationalUnion ofNorth America(Georgia-PacificCorporation),209 NLRB 611 (1974), andLocal UnionNo. 55,Sheet Metal Workers International Association,AFL-CIO (Gilbert L. Phillips, Inc.),213 NLRB No. 76(1974), that an effective renunciation of the work indispute dissolves the jurisdictional dispute.The Board,in those cases, ordered that the notice of hearing bequashed upon finding an effective disclaimer of thework at the situs where the dispute arose and uponfinding no evidence from which it could reasonably beinferred that respondent intended to secure the dis- LOCAL UNION NO. 11, ELECTRICALWORKERSputed work by unlawfulmeansat future jobsites.We'find the abovecasesinapposite.' In the first place, weare not satisfied that IBEW's position at the time ofhearing was in fact a disclaimer of the disputed worklet alone an effective one. Thus, counsel for IBEWdeclined to disclaim the disputed work;' and althoughthis was based on his assertion that IBEW never soughtsaid work, as stated above, the record is to the contraryand clearly establishes that, in October 1974; IBEWpicketed theWorld Trade Center and the RegencyTower with the object of forcing or requiring the Em-ployer to assign the disputed work to employees repre-sented by IBEW.' Secondly, over the last severalyears, these same International Unions, although dif-ferent locals thereof, have appeared before the Board indispute over the same type of work at other jobsites ofthis Employer,' demonstrating a policy on the part ofthe IBEW's parent International which indicates a con-tinuing dispute. In view of the facts that these sameInternational Unions have previously appeared in dis-putes over the same work at other jobsites of this Em-ployer, that the Employer has an expectation of futurework commitments in the southern California area,and that IBEW took no position as to whether it wouldclaim such work in the future, we believe that there isa reasonable likelihood that the dispute will recur.'Based on the record before us, there is at present noagreed-upon method for the voluntary adjustment ofthe dispute. Under these circumstances, we find that it3Member Kennedy dissented with former Chairman Miller in both ofthose cases to the quashing of the 10(k) proceedings. In their view, therewere noeffectivedisclaimers of the work in disputeMember Kennedyagrees in the instant case that the majority opinions in theGeorgia-PacificandGilbert L. Phillipscases are inapposite4 Unlike the position taken by IBEW here, the respondents in theGeorgia-PacifIcandGilbertcases contacted the employers prior to the hearing todisclaim the disputed work, and the disclaimers were reiterated at the hear-ings5SeeInternational Brotherhood of Electrical Workers, Local 98 (InterCommunication Services,Inc.), 207 NLRB 689 (1973) In that case, IBEWpicket signs at the worksite indicated that the purpose of the picketing wasto protest wage standards, and, consequently, IBEW's position at the hear-ing was that it disclaimed the work because its purpose in picketing was toprotest wage standards Upon finding that,in spite of the nature of the signs,conversations between IBEW and CWA representatives indicated that theobject of the picketing was to secure the disputed work, the Board held thatthe disclaimer was not valid.6Local Union No. 98 International Brotherhood of Electrical Workers,AFL-CIO (17T-Communications Equipment and Systems Division),199NLRB 496 (1972),Local Union No 134, International Brotherhood ofElectricalWorkers, AFL-CIO (International Telephone & Telegraph Corpo-ration, Communications Equipment and Systems Division),191 NLRB 828(1911);Local No. 134, International Brotherhood of Electrical Workers,AFL-CIO (International Telephone & Telegraph Corporation, Communica-tions Equipment&Systems Division),197 NLRB 879 (1972).The Board hasalso heard disputes involving IBEW, CWA, and other employers concerningthe performance of the same type of work disputed here. See, e g.,Interna-tional Brotherhood of Electrical Workers, Local 9 (Inter CommunicationServices, Inc.), supra; Local 25, International Brotherhood of ElectricalWorkers, AFL-CIO (Comtech Telephone Contractors Corporation), 202NLRB 918 (1973);Local Union No. 474, International Brotherhood ofElectricalWorkers, AFL-CIO (Teleci, Inc.),198 NLRB 221 (1972).7Local 299, Sheet Metal Workers International Association, AFL-CIO(Metalab Equipment Company),173 NLRB 1329, 1332 (1968).399will effectuate the policies underlying Sections 10(k)and 8(b)(4)(D) of the Act for us to determine the meritsof the dispute.Accordingly,we find that this dispute isappropriate for resolution under Section 10(k) of theAct.E.Merits of the DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.1.Certification and collective-bargaining agreementsNeither of the labor organizations herein involvedhas been certified as the collective-bargaining represen-tative for a unit of the Employer's employees, nor isthere evidence indicating that a Board certification cov-ers the work in dispute.As stated above, the Employer is a party to a nation-wide collective-bargaining agreement with CWA. Thatcontract provides that CWA is the "sole and exclusivebargaining agent for employees of the Company per-forming installation,replacement and maintenance op-erations in the United States or its possessions." Inaccordance with this agreement, the Employer has as-signed the work in dispute to its employees representedby CWA. The Employer is not, and never has beenparty to any collective-bargaining agreement withIBEW. We conclude, therefore, that considerations ofcollective-bargaining history and agreements favor as-signment of the work to employees represented byCWA.2.Employer, industry, and area practiceThe record clearly establishes that it is the Em-ployer's consistent practiceto assign its own em-ployees, who are represented by CWA, to perform allaspects of the work in dispute on a nationwide basis.The record also indicates that it is the practice of thePacific Telephone Company and -the General Tele-phone Company, the Employer's two primarycompeti-tors in the Los Angeles, California,area,to use em-ployees represented by CWA to perform worksimilarto the disputed work for which the Employeruses itscommunications technicians.The record also lists anumber of other private telephone companies in thesouthern California area which employ CWA-repre-sented persons to perform telephone installation work.Thereis noevidence that IBEW members perform anysuch work. On thebasisof the above findings, we con-clude that the employer, industry, and area practicefavorsassignmentof the work in dispute to employeesrepresented by CWA. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Skillsand trainingof employeesThe record clearly establishes that:(1) the Em-ployer's communications technicians possess the neces-sary skills to perform the work in dispute, and (2)journeyman electricians represented by IBEW are notsufficiently skilled to perform the disputedwork. Therecord also indicates that the Employer is satisfied withthe performance of theworkin dispute by its communi-cations techniciansrepresented by CWA.More specifically,the record shows thatthe work ofthe Employer's communications technicians is signifi-cantly different from the work performed by journey-man electricians in terms of training and techniquesrequired.This conclusion is based,in part, on tes-timony disclosing that a fully qualified communica-tions technician has approximately 72 months of for-mal instruction and on-the-job trainingwhich isdivided into seven preliminary stages!Part of thetraining includes work with several pieces of communi-cations equipment which are unique to the Employer'soperations.Communications technicians must use var-ious pieces of sophisticated electronic testing equip-ment.Journeyman electricians use only a few testingdevices,which are of a less sophisticated nature.Whereas a journeyman electrician normally works withcable containing no more than 2 pairs of wires, com-munications technicians must work with cables con-taining up to 900 pairs of fine wires. Accordingly, wefind that consideration of the factors of skill and specialtraining favors assignment of the disputed work to theemployees of the Employer who are represented byCWA.each customer. The Employer argues that if it were touse the IBEW hiring hall customer's would see differenttechnicians who are unfamiliar with the specific tele-phone system or previous repairs and modifications.Testimony also indicates that the use of IBEW mem-bers would increase the Employer's labor costs,interalia,because of the man-hours which would be losttraining new employees and familiarizing them withthe Employer's equipment. We find that factors of botheconomy and efficiency support an award of the workin dispute to employees represented by CWA.ConclusionUpon the record as a whole, and after full considera-tion of all relevant factors involved, we conclude thatthe Employer's employees represented by CWA areentitled to perform the work in dispute. Thisassign-ment is consistent with the collective-bargaining agree-ment between CWA and the Employer; employer, in-dustry, and area practice; the requisite skills andtraining; and the efficiency and economy of operations.In addition, the Employer has been satisfied with theperformance of its employees who are represented byCWA. We conclude on the basis of the above factorsthat the Employer's assignment should not be changed.Accordingly, we shall determine the dispute before usby awarding the work in dispute to the Employer'semployees represented by CWA, but not to that Unionor its members. In consequence, we also find thatIBEW is not entitled bymeansproscribed by Section8(b)(4)(D) of the Act to force or require the Employerto assign the disputed work to employees representedby it.4.Efficiency and economy of operationsThe record indicates that an assignment of the workin dispute to IBEW members would result in a substan-tial loss of economy and efficiency to the Employer.More specifically, testimony indicates that, since _ theEmployer trains its employees over periods of time inexcess of a year and such training includes the use ofits own manufactured equipment, continuity of the em-ployee complement is important to the Employer;therefore, the use of IBEW members, hired through theIBEW hiring hall, would cause difficulty. The Em-ployer's contracts with customers include providingrepair,maintenance, and modification services.. Inproviding those services, a regular communicationstechnician develops a rapport with the customer towhom he is assigned, and he also develops an expertisein the peculiarities of the telephone system provided forScope of DeterminationThe Employer, in its brief, requests that the Boarddetermine the dispute by awarding the disputed workto its own employees and further requests that theBoard's determination apply to the geographic jurisdic-tion of IBEW Local Union No. It.In the past, it has been the Board's policy to makean award broad enough to encompass the geographicarea in which an employer does business, whereverjurisdiction of the competing unions coincide, in cir-cumstances where there is an indication that the dis-pute is likely to recur.' As the Employer willcontinueto seek new contracts that include performance of thework in dispute, as IBEW did not effectively disclaimthat work and thereis no assurancethat disputes simi-lar to the one herein will not recur, and in view of thehistory of such claims by Local 11 and other locals8The record shows thatapproximately 60 percentof the Employer's9InternationalBrotherhood of ElectricalWorkers,LocalNo.26,communications technicians in the southernCaliforniaarea are fullyquali-AFL-CIO (TaylorWoodrow Blitman ConstructionCorporation), 195NLRBfied261, 264 (1972) LOCAL UNION NO. 11, ELECTRICALWORKERS401affiliated with the same parent International Union, wefind that the dispute is likely to recur between theparties.10 Therefore, our determination in this case ap-plies to all similar disputes occurring within the LosAngeles, 'California, area whenever the jurisdiction ofIBEW Local Union No. 11 coincides with an assign-ment of such work to the Employer's employees.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of ITT Communications Equipment &Systems Division who are currently represented byCommunications Workers of America, AFL-CIO, areentitled to perform the work of installing communica-10SeeLocal Union No. 134, International Brotherhood of ElectricalWorkers, AFL-CIO (International Telephone & Telegraph Corporation,Communications Equipment and Systems Division),191 NLRB 828, 832(1971).tions equipment in the offices of the F. P. Dow Com-pany at the World Trade Center, in the offices of theBuchalter law firm at the, Regency Tower, and at thefacilities of any other of the Employer's customers inthe Los Angeles, California, area whenever the jurisdic-tion of IBEW Local Union No. 11 coincides with anassignment of such work to the Employer's employees.2. Local Union No. 11, International Brotherhood ofElectrical Workers, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequire ITT Communications Equipment & SystemsDivisionto assignthe above work to employees repre-sented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local Union No. 11, Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO, shall notify the Regional Director for Re-gion 21, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assign thework in dispute to its members rather than to em-ployees represented by Communications Workers ofAmerica,AFL-CIO.